  Case 19-30489       Doc 44        Filed 08/06/20 Entered 08/06/20 20:36:00        Desc Main
                                      Document     Page 1 of 4




                    IN THE UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

IN RE:                                         )      CASE NO. 19-30489
Lawanna Young                                  )
                                               )      HON. Donald R. Cassling
                                               )      CHAPTER 13
       DEBTORS.                                )


                                      NOTICE OF MOTION


TO: Trustee Tom Vaughn, 55 E. Monroe Street, #3850, Chicago, IL 60603,
via electronic court notification;


       See attached service list.

       PLEASE TAKE NOTICE THAT that on August 27, 2020 at 10:00 a.m., I will appear
before the Honorable Judge Donald R. Cassling or any judge sitting in that judge’s place, and
present the motion of Debtors to Modify Plan Post Confirmation, a copy of which is attached.

        This motion will be presented and heard telephonically. No personal appearance in
court is necessary or permitted. To appear and be heard telephonically on the motion, you must set
up and use an account with Court Solutions, LLC. You can set up an account at www.Court-
Solutions.com or by calling Court Solutions at (917) 746- 7476.

        If you object to this motion and want it called on the presentment date above, you must
file a Notice of Objection no later than two (2) business days before that date. If a Notice of
Objection is timely filed, the motion will be called on the presentment date. If no Notice of
Objection is timely filed, the court may grant the motion in advance without a hearing.

                               By:      David H. Cutler
                                        Counsel for Debtor(s)
                                        Cutler & Associates, Ltd.
                                        4131 Main St.
                                        Skokie, IL 60076
                                        Phone: (847) 673-8600
                                        cutlerfilings@gmail.com
  Case 19-30489       Doc 44     Filed 08/06/20 Entered 08/06/20 20:36:00            Desc Main
                                   Document     Page 2 of 4



                                 CERTIFICATE OF SERVICE

       I, David H. Cutler, hereby certify that I served a copy of this notice and the attached
motion electronically or through U.S. Mail on each entity shown on the attached list at the
address shown on the list on August 6, 2020 by 9:00 p.m.


                               By:    /s/ David H. Cutler
                                      David H. Cutler, esq.
                                      Counsel for Debtor(s)
                                      Cutler & Associates, Ltd.
                                      4131 Main St.
                                      Skokie, IL 60076
  Case 19-30489         Doc 44   Filed 08/06/20 Entered 08/06/20 20:36:00          Desc Main
                                   Document     Page 3 of 4



                        IN THE UNITED STATES BANKRUPTCY COURT
           FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

In Re:                                       )      Case No.: 19-30489
Lawanna Young                                )
                                             )      Chapter 13
                                             )
               Debtor(s).                    )      Judge: Donald R. Cassling


                        MOTION TO MODIFY PLAN POST CONFIRMATION
       NOW COMES the Debtor, Lawanna Young, (hereafter referred to as “the Debtor”), by

and through her attorneys, The Law Offices of Cutler & Associates, Ltd., to present this Motion

and state as follows:

   1. This Court has jurisdiction over this proceeding pursuant to 28 USC 1334 and this is a

       "core proceeding" under 28 USC 157(b)(2).

   2. The Debtor filed for relief under Chapter 13 of the United States Bankruptcy Code on

       October 26, 2019 and her Plan was confirmed on December 19, 2019.

   3. The Debtor’s confirmation Order provides for a plan payment of $473 for 60 months with

       unsecured creditors receiving 10% of their unsecured claims.

   4. The Debtor’s plan was modified on April 16, 2020 to defer the trustee default of $470 to

       the end of the plan and to increase the plan payment to $550 a month until the end of the

       plan beginning with the April 2020 plan payment.

   5. The Debtor has a current trustee default of $2,200 as of the date of this motion.

   6. The Debtor has been furloughed from her job at GC Services LP due to the Covid-19

       pandemic and experienced a loss of income and as a result Debtor fell behind on her plan

       payments and other living expenses.
  Case 19-30489       Doc 44     Filed 08/06/20 Entered 08/06/20 20:36:00            Desc Main
                                   Document     Page 4 of 4



   7. The Debtor is experiencing a material financial hardship directly related to the

       coronavirus disease 2019 (Covid–19) pandemic. The Debtor is looking to defer the

       current trustee default to the end of the plan and to extend the Chapter 13 plan term to 61

       months under H.R. 748 – CARES ACT §1113 since the Debtor’s loss of income was a

       result of the (Covid–19) pandemic.

   8. The Debtor will be in a position to make plan payments going forward if the payments

       are deferred and her Chapter 13 plan term is extended to 61 months as she has taken a

       position with Staffmark so she will have a steady income coming in, but she is unable to

       catch up on the full default amount.

   9. Debtor requests that this Honorable Court defer the current trustee default to the end of

       the plan and to extend the Chapter 13 plan term to 61 months in accordance with 11

       U.S.C. §1329(d)(1).

        WHEREFORE, the Debtor respectfully requests that this Court modify the Debtor’s Plan

Post Confirmation to defer the current trustee default to the end of the plan and to extend the

Chapter 13 plan term to 61 months in accordance with 11 U.S.C. §1329(d)(1); and for such further

relief that this Court may deem just and proper.

Dated: August 6, 2020                                Respectfully Submitted,


                                                     By:    /s/ David H. Cutler
                                                            David H. Cutler, esq.,
                                                            Counsel for Debtor(s):
                                                            4131 Main St.
                                                            Skokie, IL 60076
                                                            Phone: (847) 673-8600
